Citation Nr: 0909204	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral sensorineural 
hearing loss, rated as noncompensable.  Thus, the Veteran 
meets the percentage requirements of 38 C.F.R. § 4.16 (2008) 
because his PTSD is rated at 70 percent disabling and his 
combined disability rating is 70 percent.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
Because the Veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the VA must obtain a medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities, and particularly, his PTSD, 
render him unable to secure or follow a substantially gainful 
occupation as such an opinion is necessary to adjudicate a 
TDIU claim.  

In this regard, the Board notes that the Veteran was provided 
with a VA examination regarding his PTSD in January 2005.  
The examiner diagnosed the Veteran with chronic PTSD, alcohol 
abuse in early partial remission, and panic disorder with 
agoraphobia, noting that the Veteran's sleep apnea could be 
influencing his symptoms.  The examiner also assigned the 
Veteran a global assessment of functioning (GAF) score of 60, 
noting that this score was based solely on his service-
connected PTSD.  The examiner went on to provide the opinion 
that, with his symptoms of a sleep disorder, anxiety, re-
experiencing, and reports of irritability, all of which 
needed to be further clarified, the Veteran appeared to be 
unemployable in the competitive job market.  The examiner 
stated, however, that with some additional therapy, the 
Veteran may be able to work, especially since he had 
indicated that he would rather be working than not.  Finally, 
the examiner noted that the Veteran was currently unemployed 
and had been since 2004, when he quit teaching after having 
difficulties with the school's principal for not following 
procedures.  

The record shows that the Veteran reports receiving treatment 
for psychiatric disability and VA records of his care for 
this condition, dated since November 2005, have not been 
associated with the claims folder.  In addition, in his 
statements, he essentially reports that the disability has 
worsened since the January 2005 VA psychiatric examination, 
and VA outpatient treatment records suggest that the 
Veteran's sleep problems may be due to his PTSD.  As such, VA 
must afford him a contemporaneous VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995); see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  Thus, this issue must be 
remanded.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of 
the Veteran's treatment records from the 
Miami, Florida, VA medical center, dated 
since November 2005.  

2.  The AMC should schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  The examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, and in 
particular, his PTSD, either alone or in 
the aggregate, renders him unable to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

3.  Then the AMC should readjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his representative 
must be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

